UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2314



MICHAEL WAYNE LONG,

                                              Plaintiff - Appellant,

          versus


UNITED STATES MARINE CORPS; UNITED STATES OF
AMERICA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood. Solomon Blatt, Jr., Senior District
Judge. (CA-00-716-9-08)


Submitted:   January 11, 2001             Decided:   January 17, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Wayne Long, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Wayne Long appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Long v. United States Marine Corps, No. CA-00-716-9-08 (D.S.C. July

26, 2000).    Long’s motions to transfer the case, to appoint coun-

sel, and to hold brief in abeyance are denied.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2